Opinion by
Rice, P. J.,
The manifest distinction between this case and Erie v. Carey, 12 Pa. Superior Ct. 584, is that in the latter case the so-called repealing ordinance and the paving ordinance then under consideration were, in effect, parts of a single ordinance, whilst in the present case the city seeks to give to the repealing ordinance the retroactive effect of depriving property owners of the right to abatement which the paving ordinance, adopted some months before the adoption of the repealing ordinance, gave them. But in Erie v. Griswold, 5 Pa. Superior Ct. 132; 184 Pa. 435, it was held that the authorized body of a municipal corporation, acting within the scope of its powers, may bind it by an ordinance which, in favor of private persons interested therein, may, if so intended, operate as a contract, and that a repeal of a valid ordinance of this nature, and intended to operate as a contract, cannot operate retrospectively to impair private rights vested under it. Applying this principle, it was held that the repealing ordinance in question was not effective to deprive abutters of the right to abatement which the previously adopted paving ordinace gave them. The fact, which alone distinguishes the case at bar from the Griswold case, that in the ease at bar the contract for the paving had not been let prior to the adoption of the so-called repealing ordinance, cannot affect the decision. The case is ruled in principle by Erie v. Griswold, not by Erie v. Carey.
The judgment is affirmed.